Case 0:21-cv-61587-WPD Document 7 Entered on FLSD Docket 08/25/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO. 21-61587-CIV-DIMITROULEAS

 ADASSA SHAKESPEARE,

        Plaintiff,
 v.

 TRANSWORLD SYSTEMS INC.,

       Defendant.
 _____________________________________/

                        ORDER APPROVING VOLUNTARY DISMISSAL

        THIS CAUSE is before the Court upon Plaintiff’s Notice of Voluntary Dismissal (the

 “Notice”) [DE 6]. The Court has carefully reviewed the Notice and is otherwise fully advised in

 the premises.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. The Notice [DE 6] is hereby APPROVED.

        2. The case is DISMISSED.

        3. The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida on

 this 25th day of August, 2021.




 Copies furnished to:
 Counsel of Record
